

116 HR 8605 IH: Community Readiness Act
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8605IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Kim (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services, in consultation with the Administrator of the Environmental Protection Agency to award grants to certain entities to conduct research on, or to establish, wastewater surveillance and other early warning systems, and for other purposes.1.Short titleThis Act may be cited as the Community Readiness Act.2.Grants for research on, or establishing, wastewater surveillance and other early warning systemsSubtitle C of title XVIII of the Public Health Service Act (42 U.S.C. 300hh–31 et seq.) is amended by adding at the end the following: 2823.Grants for research on, or establishing, wastewater surveillance and other early warning systems(a)In generalThe Secretary of Health and Human Services, in consultation with the Administrator of the Environmental Protection Agency, may award grants to eligible entities to conduct research on, or to establish, a wastewater surveillance or other early warning system through—(1)wastewater testing;(2)temperature tracking to monitor axillary body temperature; and(3)other methods deemed permissible by the Secretary and Administrator.(b)Permissible uses of fundsA grant recipient under this section may use grant funds to support the activities described in subsection (a), including by—(1)paying for data-centric services that can detect infectious diseases before positive cases or hospitalizations; (2)entering into contracts with private companies to implement early warning detection methods; or(3)funding research to study early warning detection methods. (c)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to eligible entities proposing to conduct research on, or to establish, wastewater surveillance or other early warning system in one or more areas that—(1)are (or include one or more areas that are) a hot spot; or(2)a higher percentage of vulnerable populations than the national average.(d)Federal privacy requirementsNothing in this section shall be construed to supersede any Federal privacy or confidentiality requirement, including the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note) and section 543 of the Public Health Service Act (42 U.S.C. 290dd–2).(e)DefinitionsIn this section:(1)The term Administrator means the Administrator of the Environmental Protection Agency.(2)The term eligible entity means—(A)a State government;(B)a local government;(C)a Tribal government; (D)an entity that conducts health research; and(E)an academic institution. (3)The term emergency period has the meaning given to that term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(4)The term hot spot means a geographic area where the rate of infection with a particular pathogen exceeds the national average.(5)The term local government means a county, municipality, town, township, village, parish, borough, or other unit of general local government.(6)The term Secretary means the Secretary of Health and Human Services.(7)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands, and the Trust Territory of the Pacific Islands. (8)The term vulnerable population means people at increased risk of severe illness.(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $18,000,000 for each of fiscal years 2021 through 2025. .